ADD THIS AS Exhibit (B) to Motion For New Hearing. p ;

The Orderto Deny transferring Merritt v.^ Davis Backto where
Mandatory Venue lies in McLennan County.. .lias notation to
imply there was a Hearing... there was no Hearing...

                 The Court Reporters Transcript

Page 6...Line 16 to 18 is where Judge Wooten did not want me
saying much so she could hear his argument on summary
judgment Page 9 Line 21.. .(yet this was the last hearing)

                  My Case of Merritt v. Davis

Mr. Davis violations of Law were never heard.. .in any court
including Collin County Court that lacked subject matter
jurisdiction due to Statutory La>ytpf Ciy.Prac.&Rem.Cbde -: ,„
Chapter 15 Section 15.011 gave exclusive Jurisdiction to the
County where my real property was located....Attached in Page 6
to prove this.. .yet I was trying my best to force my Case to be
heard..but was pretty much ignored.. .because Judge Wooten
KNEW her court lacked subject matter jurisdiction and already
knew what she was going to do.. .and saying we were not on the
last Hearing in this case Page 9 line 21.. .BUT this was it.. .there
were no more Hearings.. .My Case was NEVER HEARD.. .and
was riot the major point here...since no Court in Collin County
Had the Authority to act as a Court over Merritt v. Davis.. .see
Language in Mandatory Venue Statute known as Section
15.011.. .Actions to remove encumbrance SHALL be brought in
the county where all or part ofthe property is located.. .(this is
called Subject Matter Jurisdiction ) and something that COULD
NOT be waived...according to Texas Case Law.


                     ^tfl&irO>) \-(Lw-r ^              <&?
            9/11/09


                                      REPORTER'S           RECORD


                                    VOLUME   1   OF    1    VOLUMES


                          TRIAL    COURT   CAUSE      NO.    3 80-07387-2009
                                     COA   NO.   05-090123-CV


            LOWELL    MERRITT                               IN   THE    DISTRICT      COURT
                 Plaintiff


            VS                                              COLLIN COUNTY,         TEXAS

            ROBERT    DAVIS
                 Defendant                                  380th      JUDICIAL    DISTRICT



                       ******************************************




                                             HEARING


                       ******************************************




  s -f:




     J

                       On the     11th day of      September,          2009,    the   following

            proceedings came on to be heard in the above-captioned and

            numbered cause before the Honorable Suzanne Wooten,                          Judge

            presiding,    held in -McKinney,        Collin County,             Texas.

                       Proceedings reported by computerized stenotype

            Machine;   Reporter's Record produced by Computer-Assisted

            Transcription.




                         SUSAN JANE      LINDLEY,          Texas   CSR #1202
              Deputy Court Reporter - 3 8 0th Judicial District Court
                  2100 Bloomdale Road, McKinney; Texas 75071
>•*•—aj£|                                  214-505-5834




                                  e-msnCs) /^3
            JANIE   LINDLEY,    DEPUTY   COURT   REPORTER,          380TH      DISTRICT .COURT
         9/11/09


         me    or    - -



     2                                    MR.    MERRITT:        No,   no,   no.


     3                                    THE    COURT:     --    this     was    the    other?


     4                                    MR.    MERRITT:        No,   no.       This pertains          to why

     5   the    document              that       Mr.   Davis     filed     back    in   October        of    ' 08


     6   is    an    invalid              document      and this case law proves                  it.

     7                                    THE    COURT:     Okay.

     8                                    MR.    MERRITT:        If you look on page              --

     9                                    MR.    DAVIS:     Your Honor,           it appears       to me

   10    he's going into -

   11                                     MR.    MERRITT:        Object..        Let me speak and             then


   12    let    him        speak      •
                                                                       -




   13                                     THE    COURT:     Okay,      first off I'm the one                  who


   14    controls          who' s          sp   making,    not you,        Mr.    Merritt.

   15                                     MR.    MERRITT:        Okay.

_T>16                                     THE    COURT:     Yes.       To the extent you can make

_^17     whatever          you' re             trying to tell me short,                 because I want to

^i       hear       his     argu ment            on summary judgment.

   19                                     MR.    MERRITT:        I am going to make           it short.

   20    As    it    states           righ t here         in this case law on Page 3,                       "As we

   21    noted       in     our       ' 95      opinion regarding the instant case i f                         a


   22    trial       court        f ails         to comply with the strictures provi ied

   23    in    Rule        18a    a   11 actions taken by the judge subsequent                                to



   24    such vio lation                   are    void."


   25                                     In    other words,       all of the rulings that                    this


                                                  £xt±tsrt R                 2 of 3
         JANIE LINDLEY,                    DEPUTY COURT- REPORTER,                380TH DISTRICT COURT
     9/11/09


 1   understood          what your position was and I do and I thank you

 2   for explaining it.

 3                             So I understand what your position is.                  So

 4   your basic position is anything that happened after that

 5   • whether     it'   s an abstract of judgment or whatever may have

 6    come   out    of    that       is not, valid,      correct?

 7           ,
                               MR.    MERRITT:     Well,    not only,      not only --

 8                             THE COURT:        Hang on.       So that's why you

 9   believe       Mr     Davis'       abstracting of the judgment is invalid.

10    correct?


11                             MR.    MERRITT:     Well,    I.know it is but      --

12                             THE COURT:        Sir,    please answer my question.

13                             MR.    MERRITT:     Okay.

14                             THE COURT:        So that's why you believe that

15    anything that may have happened out of .that is not valid.

16    correct?


17                             MR.    MERRITT:     That    is   correct;


18                             THE COURT:        Okay.

19                             MR.    MERRITT:     That    is mostly correct but.

20    that's     not     all.


21                             THE COURT:        Okay,    but we're not on the final -

22    hearing on         this    case.


23                             MR.    MERRITT:     I    understand.


24                             THE COURT:        We're on.summary judgment

25    hearing so         -'-


                                        gytfibrr K               3*6'%
      JANIE LINDLEY, DEPUTY COURT- REPORTER,                      380TH DISTRICT COURT